                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

PATRICK A. RIBBING,

      Plaintiff,

v.                                               Case No. 3:19cv3336-RV-HTC

MEADOW RUN
APARTMENTS, et al.,

     Defendants.
_______________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 18, 2019. (Doc. 5). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                         Page 2 of 2


      2.    This case is DISMISSED for lack of subject-matter jurisdiction.

      3.    The clerk shall close the file.

      DONE AND ORDERED this 21st day of October, 2019.



                         /s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv3336-RV-HTC
